                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  [UN NAMED],
                                                    MC 19-6-M-DWM-JCL
                        Plaintiff,

  vs.                                                FINDINGS AND
                                                     RECOMMENDATION
  [UN NAMED],

                        Defendant.

        On May 22, 2019, the pro se Plaintiff initiated this miscellaneous civil action

by filing a Notice of Appearance as a Third Party Interest and paying the $47 filing

fee. Because the Plaintiff is proceeding pro se, the Court must construe the

pleading liberally and hold it to a less stringent standard than pleadings drafted by

attorneys. Haines v. Kerner, 404 U.S. 519, 520 (1972). See also Neitzke v.

Williams, 490 U.S. 319, 330 n.9 (1989).

        The Notice of Appearance is signed by Kinkade, suzanne-marie in her stated

capacity as General Executor of SMK Trust, but does not identify any parties to the

action. The Plaintiff and Defendant are identified only as [UN NAMED] on the

face of the pleading. Kinkade states that on April 4, 2019, a Notice of Trustee’s

Sale “was taped to a door on the property” but does not identify the property. She

claims “there has been a mistake” but does not identify any claims, any plaintiffs,

                                           1
or any defendants. Kinkade expressly states that she “is not here to defend anybody

or anything.” Kinkade claims the United States is a “secured party creditor” and

that she “come[s] in protection and defense of the United States that gives me safe

harbor” but provides no factual or legal theory for doing so.

      In federal court, a plaintiff’s pleading must set forth sufficient allegations to

invoke the jurisdiction of this Court. Fed. R. Civ. P. 8(a)(1).1

      Federal courts are courts of limited jurisdiction. They posses only that power
      authorized by Constitution and statute[.] … It is to be presumed that a cause
      lies outside this limited jurisdiction, … and the burden of establishing the
      contrary rests upon the party asserting jurisdiction[.]

Kokkonen v. Guardian Life Ins. of America, 511 U.S. 375, 377 (1994) (citations

omitted). A plaintiff bears the burden of establishing jurisdiction. Farmers Ins. Ex.

v. Portage La Prairie Mut. Ins. Co., 907 F.3d 911, 912 (9th Cir. 1990). Absent

jurisdiction, a case is subject to dismissal. Fed. R. Civ. P. 12(h)(3).

      Federal courts are obligated to independently examine their own jurisdiction,

FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 331 (1990), and may dismiss an

action sua sponte whenever it appears that jurisdiction is lacking. Fed. R. Civ. P.

12(h)(3); Fiedler v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983).

      A federal court’s jurisdiction is generally limited to cases involving diversity



1 Pro se litigants are “bound by the rules of procedure.” Ghazali v. Moran,46 F.3d
52, 54, (9th Cir. 1995).
                                           2
of citizenship (28 U.S.C. § 1332), a federal question (28 U.S.C. § 1331), or cases

in which the United States is a party (28 U.S.C. §§ 1345 and § 1346).

      Sections 1345 and 1346 are not applicable in this case because the United

States is not a party. Although the United States is mentioned in the text of the

Notice of Appearance, the pleading does not identify the United States – or anyone

else for that matter – as a party.

      Federal question jurisdiction requires that a plaintiff’s civil action must arise

“under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

The Notice of Appearance does not set forth any basis for federal question

jurisdiction under 28 U.S.C. § 1331. It does not plead any cause of action arising

under the United States Constitution or the laws or treaties of the United States,

and does not invoke any federal law that would provide a basis for jurisdiction.

      Alternatively, the district courts have jurisdiction over “civil actions where

the matter in controversy exceeds the sum or value of $75,000” and the civil action

is between citizens of different states. 28 U.S.C § 1332(a); Geographic

Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

Diversity jurisdiction requires complete diversity between the plaintiffs and each

defendant. Williams v. United Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007)

(citing Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 553 (2005)).

                                          3
The plaintiff must be a citizen of a different state than each of the defendants, and

those facts must be affirmatively pled in the complaint. Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Here, the Notice of Appearance does not

identify any parties at all, much less contain any allegations of diverse citizenship

as required to establish jurisdiction.

      In sum, the Notice of Pleading does not allege any factual or legal basis for

this Court’s jurisdiction. Given the nature of the allegations in the Notice of

Pleading, the Court finds the jurisdictional deficiencies identified above could not

be cured by pleading additional facts or claims. Accordingly,

      IT IS RECOMMENDED that this action be DISMISSED for lack of

jurisdiction. Pursuant to 28 U.S.C. § 636(b), within fourteen days after being

served with a copy of these Findings and Recommendation, any may file written

objections to this recommendation of dismissal.

             DATED this 21st day of June, 2019.


                                               ______________________________
                                               Jeremiah C. Lynch
                                               United States Magistrate Judge




                                           4
